          Case 1:20-cv-09897-MKV Document 7 Filed 12/28/20 Page 1 of 1
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 12/28/2020

 RAMON JAQUEZ, on behalf of himself and all others
 similarly situated,

                            Plaintiff,
                                                                         1:20-cv-09897-MKV
                             -against-
                                                                       ORDER OF DISMISSAL
 NUESKE’S MEAT PRODUCTS, INC.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a notice from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 6]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the parties have not executed a settlement agreement

if the application to restore the action is made by February 26, 2021. If no such application is

made by that date, today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital On

Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: December 28, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
